December 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         JORGE GUERRERO, Appellant

NO. 14-13-00101-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

       This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment of the 338th
District Court VACATED and DISMISSED. The cause is remanded to the 314th
District Court for further proceedings in accordance with its opinion.


      We further order this decision certified below for observance.